IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 02-10214
                          Conference Calendar


JAMES KEITH WILLIAMS,

                                      Plaintiff-Appellant,

versus

JOHN L. MONTOYA, JR.; PAMELA J. PENCE; ELIZABETH M. HUCKABY;
RICHARD CERVANTES; JAMES D. MOONEYHAM; GARY JOHNSON,

                                      Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 7:01-CV-226-R
                       --------------------
                         October 29, 2002
Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     James Keith Williams, Texas prisoner #631673, seeks leave to

proceed in forma pauperis (“IFP”) on appeal, following the

district court’s dismissal of his 42 U.S.C. § 1983 complaint as

frivolous.     By moving for IFP, Williams is challenging the

district court’s certification that he should not be granted IFP

status because his appeal is not taken in good faith.        See Baugh

v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

     Williams has filed a letter requesting that this court have

him transferred from his current state prison facility because he


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-10214
                                - 2 -

is suffering retaliation due to the instant lawsuit.      Williams’

letter is ineffective to support his IFP motion, as Williams is

foreclosed from raising a retaliation claim for the first time in

this appeal.   See Murphy v. Collins, 26 F.3d 541, 543 (5th Cir.

1994).   To the extent that Williams’ letter is considered a

motion for a court-ordered transfer from a state prison facility,

it is DENIED as a meaningless and unauthorized motion.       See

United States v. Early, 27 F.3d 140, 141-42 (5th Cir. 1994).

     Williams’ claims that the defendants negligently or

intentionally deprived him of his property do not allege the

violation of a constitutional right.       See Daniels v. Williams,

474 U.S. 327, 328 (1986); Hudson v. Palmer, 468 U.S. 517, 533

(1984); Murphy, 26 F.3d at 543.   Williams has thus failed to

establish that his appeal involves nonfrivolous legal issues and

is, therefore, taken in good faith.    See Howard v. King, 707 F.2d

215, 220 (5th Cir. 1983).   Williams’ motion for IFP is DENIED,

and his appeal is DISMISSED AS FRIVOLOUS.       See Baugh, 117 F.3d at

202 & n.24; 28 U.S.C. § 1915(e)(2)(B)(i); 5TH CIR. R. 42.2.

     The district court’s dismissal of Williams’ complaint as

frivolous and this court’s dismissal of his appeal as frivolous

each count as a “strike” for purposes of 28 U.S.C. § 1915(g).

See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).

Williams is cautioned that if he accumulates three “strikes,” he

will not be able to proceed IFP in any civil action or appeal

while he is imprisoned “unless [he] is under imminent danger of

serious physical injury.”   28 U.S.C. § 1915(g).

     MOTIONS DENIED; APPEAL DISMISSED AS FRIVOLOUS; SANCTIONS
WARNING ISSUED.